PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_00_FR.txt. 1938.
Le 14 juin.
Rôle général

n° 71.

Io

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ANNEE JUDICIAIRE 1938

14 juin 1938.

PHOSPHATES DU MAROC

(EXCEPTIONS PRELIMINAIRES)

Déclaration apposée par la France à la disposition facultative
velative à l'acceptation comme obligatoire de la juridiction de la
Cour (article 36, paragraphe 2, du Siatut). Limitation ratione
temporis. — Portée des termes: « sur tous les différends qui
s'élèveraient après la ratification de la présente déclaration au
sujet des situations ou des faits postérieurs à cetie ratification ».
— Situation prolongée au delà de la date critique ; aniériorité des
faits qui ont déterminé cette situation. Défaut de juridiction. —
Allégation dun fait illicite international antérieur à la date cri-
tique résultant d’une violation de droits acquis placés sous la
sauvegarde de conventions internationales. Allégation d'un déni de
justice postérieur à cette date. Absence d'influence du déni de
justice sur la consommation du fait illicite international et sur la

responsabilité qui en dérive. Défaut de juridiction.

ARRÊT

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-Prési-

dent; le comte RosTworowskr, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRUTIA,
NEGULESCO, Jhr. vAN Eysinca, MM. CHENG, DE
VISSCHER, juges.
II A/B 74. — PHOSPHATES DU MAROC
Dans l'affaire des phosphates du Maroc,

entre

le Gouvernement du Royaume d'Italie, représenté par M. R. Mon-
tagna, comme agent,

ét

le Gouvernement de la République francaise, représenté par
M. J. Basdevant, comme agent, et Me Lémonon, comme agent-
adjoint,

La Cour,
ainsi composée,

rend l'arrêt suivant :

Par requête déposée et enregistrée au Greffe de la Cour le 30 mars
1936, par application de l’article 40 du Statut et de l’article 32 du
Règlement de la Cour, le Gouvernement italien a introduit devant
la Cour contre le Gouvernement frangais une instance concernant les
phosphates du Maroc.

La requête du Gouvernement italien était rédigée comme suit:

« Vu les articles 105, 112, 73, 74 de l’Acte général signé à
Algésiras le 7 avril 1906, et les articles premier, 4 et 7 du
Traité franco-allemand du 4 novembre 1911;

Vu la déclaration en date du 7 novembre 1911, par laquelle
le Gouvernement d'Italie donna son adhésion au traité susdit ;

Vu les déclarations d’adhésion de l'Italie et de la France à
la Disposition facultative de l’article 36, alinéa 2, du Statut de
la Cour permanente de Justice internationale ;

Vu l’article 40 du Statut de la Cour et l’article 35, alinéa 2,
du Règlement relatif ;

A l'honneur de vous adresser la requête suivante :

Attendu que, entre le 17 octobre 1918 et le 29 avril 1919,
trente-trois permis de recherche de phosphates en périmètres
réservés furent délivrés par le Service des Mines du Maroc, à
la priorité de la demande, aux ressortissants français MM. Francis
Busset et Frier Deruis, dans la région Oued Zem — Bir Fenzer.

Que vingt-huit de ces permis, d’abord cédés par les premiers
titulaires au ressortissant italien M. Costantino Tassara, sont
actuellement la propriété de la Société italienne Miniere e
Fosfati, dont le représentant et fondé de pouvoirs est le com-
mandeur Gaspare de Gennaro Musti.

Que ces permis étaient régis par le règlement minier promul-
gué par le dahir du 19 janvier 1914.
12

A/B 74. — PHOSPHATES DU MAROC

Que, conformément aux clauses de l’Acte général d’Algésiras
du 7 avril 1906 et de l’Accord franco-allemand du 4 novembre
1911, auquel l'Italie a à son temps adhéré, ledit règlement
devait non seulement respecter le principe général de la liberté
économique sans aucune inégalité (porte ouverte), mais se baser
aussi sur le système des concessions « en s'inspirant des légis-
« lations étrangères existant sur la matière » (art. 112 de l’Acte
d’Algésiras) et, en définitive, de la loi française (art. 7 de
l'Accord franco-allemand).

Que, d’après l’article 51 du règlement, les phosphates ne

‘ pouvaient étre exploités qu’en vertu d’adjudications publiques,

toute adjudication portant sur le taux d’une redevance spéciale
à payer par tonne de produits extraits.

Qu'il était notamment établi: « Les explorateurs munis de
« permis de recherche en périmètre réservé qui auront découvert
« dans leur périmètre des gîtes de phosphates .... nouveaux et
« démontré leur exploitabilité, auront droit, pendant un délai de
« quinze ans à dater de la décision qui leur aura reconnu la
« qualité d’inventeurs, à un cinquième des redevances spéciales à
«la tonne payées par les adjudicataires. »

Que, en date du 4 août 1919, la Direction générale des Tra-
vaux publics publiait au Bulletin officiel du Maroc la note sui-
vante: « Des gisements de phosphates d’une étendue considé-
« rable et d’une teneur exceptionnelle ont été reconnus dans les
« régions d'El Boroudj et de l’Oued Zem. En conformité de
« l’article 5x du dahir du 19 janvier 1914, portant règlement
« minier, leur exploitation fera l’objet d’une adjudication, dont
« l'Administration compte fixer très prochainement la date. »

Que, ce nonobstant, un nouveau dahir, daté du 27 janvier
1920, réservait exclusivement au Maghzen la recherche et 1’exploi-
tation des phosphates.

Que cette réserve était, toutefois, limitée par la clause du
respect des droits acquis par les explorateurs en application de
l’article 51 susmentionné.

Qu'un dahir successif, daté du 21 août 1920, fixait la procédure
à suivre pour la reconnaissance de ces droits acquis, et remet-
tait à des dispositions ultérieures le règlement des indemnités
prévues au paragraphe 3 du même article 51.

Attendu que, par une lettre recommandée en date du 14 octo-
bre 1921, M. Costantino Tassara, en tant que cessionnaire des
permis Busset et Deruis, demandait au Service des Mines la
reconnaissance de la qualité d’inventeur des gîtes couverts par
ces permis.

Que le Service des Mines, après une vaine tentative de retour-
ner la demande, apporta un retard abusif à faire connaître sa

‘décision. Ce fut seulement le 9 janvier 1925 que le Service des

Mines notifia à M. Tassara d’avoir rejeté ladite demande avec
la motivation suivante: « Considérant que l'étude technique à
« laquelle il a été procédé montre que dans aucun des permis le
13

A/B 74. —— PHOSPHATES DU MAROC

demandeur ne remplit à la fois les conditions d’avoir découvert
un gîte nouveau et d’en avoir démontré l’exploitabilité. »

Qu'il fut impossible à M. Tassara de connaître, par la suite,
les prétendus motifs techniques du rejet de sa demande, et
d’être ainsi mis à même de présenter au résident général de
France le recours gracieux prévu à larticle 8 du dahir du
12 août I9I3.

Que les autorités du Protectorat et le résident général lui-
même se retranchèrent dans une attitude évasive, d’abord se
refusant à permettre la consultation du dossier, et finalement
opposant que la question avait été définitivement réglée par le
Service des Mines.

Que toutes les démarches ultérieures faites par les intéressés
en vue d'obtenir le redressement du tort subi, ou un règlement
amiable de la question, ou tout au moins la désignation de
juges compétents pour annuler ou réformer la décision illégale
du Service des Mines, n’aboutirent à aucun résultat.

Que les bons offices de l’ambassade royale à Paris restèrent
également sans succès. Les intéressés et l'ambassade royale
firent, à maintes reprises, considérer que les tribunaux français
au Maroc n’ont pas le pouvoir d’annuier les actes de l’Adminis-
tration publique, que les autorités du Protectorat ne sauraient
prétendre être à la fois juges et parties, et que, par conséquent,
l'ouverture d’un remède judiciaire adéquat s’imposait. Le minis-
tère des Affaires étrangères de la République (Direction des
Affaires politiques et commerciales) répondait, par sa note du
28 janvier 1033, que la décision du Service des Mines n’est sus-
ceptible d’aucun recours; mais, « si la Société Miniere e Fos-
« fati estime qu’une faute a été commise par l'Administration du
« Protectorat à l’occasion de cette décision et en violation des
«prétendus droits acquis, il lui est loisible d’assigner l'État chéri-
«fien devant les tribunaux du Protectorat à l'effet d'obtenir les
«dommages-intéréts qui seraient dus à raison de cette faute ».

Que vainement la société intéressée et l'ambassade royale ont
entre temps objecté qu’en l'espèce il ne s’agit pas d’allouer des
dommages-intérêts, mais de respecter des droits acquis, ce qui
exige en tout cas comme condition préalable l’annulation de la
décision du Service des Mines, c’est-à-dire une mesure n'étant
pas du ressort des tribunaux civils au Maroc. Le ministère des
Affaires étrangères de la République, par sa dernière note du
10 mars 1934, a confirmé son point de vue déniant toute satis-
faction.

Attendu que les agissements susindiqués, étant déterminés
par la même résolution et visant au même résultat, constituent
un fait illicite continué et permanent, qui met en jeu la res-
ponsabilité internationale de la France, sous différents aspects.

Que, en effet, l'établissement du monopole des phosphates est
incompatible avec les obligations internationales du Maroc et
de Ja France: de respecter au Maroc la liberté économique sans
aucune inégalité, de baser le réglement minier sur le systéme
14

A/B 74. — PHOSPHATES DU MAROC

des concessions conformément à la loi française, de limiter les

monopoles chérifiens 4 l’opium, au kif et aux tabacs.

Que, deuxiémement, la décision du Service des Mines, datée
du 8 janvier 1925, est entachée d’excés de pouvoir et de détour-
nement de pouvoir. Elle contredit le communiqué officiel du
4 août 1919, et, sous l’apparence du bien du service, vise a
écarter la mainmise étrangére redoutée et méme le paiement
de Vindemnité d’expropriation, en dépit des droits acquis, qui
étaient sous la sauvegarde des conventions internationales.

Que, troisièmement, les entraves apportées à la présentation
du recours gracieux au résident général et la prétention que la
décision du Service des Mines ait définitivement réglé la ques-
tion, contrairement à ce que dispose l’article 8 du dahir du
12 août 1913 portant l’organisation judiciaire du Protectorat,
constituent un véritable déni de justice.

Que ce déni de justice a été confirmé et aggravé par le refus
de soumettre le différend à une juridiction qualifiée ayant les
pouvoirs nécessaires pour redresser le tort subi par la société
italienne et pour rétablir la situation conforme au droit interne
et au droit international.

‘Que la proposition de s'adresser aux tribunaux civils au Maroc,
en vue d'en obtenir les dommages-intérêts sur la base de la
faute, n’est pas de nature à donner la satisfaction qui est due,
et vise plutôt à maintenir les sujets italiens expropriés sans
indemnité dans l’état actuel de spoliation.

Que le différend juridique qui en est surgi, n'ayant pu for-
mer l'objet d’un compromis d’arbitrage à cause de la persis-
tante attitude évasive du Gouvernement de la République, est
soumis à la Cour par voie de requête unilatérale.

Que le Gouvernement royal estime que le fait illicite susindi-
qué met en jeu la responsabilité internationale de la France à
un double titre: responsabilité indirecte lui revenant en tant
qu’Etat protecteur du Maroc, et responsabilité personnelle et
directe découlant d’actes accomplis par des autorités françaises
ou avec leur collaboration, en vue d'intérêts purement français.

Qu'il appartient à la Cour d'apprécier l'étendue de ladite
responsabilité et la forme de la réparation qui est due. .

Qu'en l'espèce, la restitution en nature étant possible, la Cour
est à même d’ordonner, conformément à sa jurisprudence, les
mesures nécessaires pour effacer toutes les conséquences de
Vacte illicite et rétablir la situation qui aurait existé si ledit
acte n’avait pas été commis.

Qu’a cet effet le Gouvernement royal, poursuivant la défense
intégrale de son droit après l’échec des différentes tentatives de
solution amiable, se croit fondé à demander que soit rétablie,
quant aux phosphates du Maroc, la liberté économique sacri-

‘ fiée au profit du monopole illicite, ou du moins que soient recon-

nus et respectés les droits acquis sur la base de l’article 51 du
15

A/B 74. — PHOSPHATES DU MAROC

règlement minier et portant sur la reconnaissance de la qualité
d’inventeur en faveur de la société italienne titulaire des permis
de recherche et sur la mise en adjudication des gites couverts
par ces permis.

Que, l'exploitation phosphatière étant actuellement moins
avantageuse que dans les dix ans qui se sont écoulés, il y a
en outre lieu d’allouer les dommages-intérêts pour les pertes
qui ne seraient pas couvertes par la restitutio in integrum.

Que, si la Cour estime que les droits acquis portent seule-
ment sur l’indemnité d’expropriation, le montant de cette indem-
nité doit être fixé en tenant compte de deux circonstances
essentielles : que les revenus de l'Office chérifien des Phosphates,
ainsi qu'il appert des publications officielles, ont dépassé. jus-
qu'à présent le montant d’un milliard, et que, en cas de mise
en adjudication, la Société Miniere e Fosfati, escomptant le
cinquième de la redevance lui revenant de la reconnaissance de
la qualité d’inventeur, aurait pu surenchérir plus que n’importé
quel autre concurrent et aurait partant eu la certitude de rester
adjudicataire.

Que, en tout cas, il y a lieu de réparer une autre catégorie
de dommages, constituée par les dépenses considérables occasion-
nées, pendant cette longue période, par les multiples démarches
des intéressés auprès des autorités du Protectorat et métro-
politaines.

En conséquence, et sous réserve de tous mémoires, contre-

mémoires et, en général, de tous moyens et preuves a présen-
ter, ultérieurement, à la Cour;

Plaise à la Cour:

Signifier la présente requête, conformément à l’article 40,
alinéa 2, du Statut de la Cour, au Gouvernement de la Répu-
blique française à titre personnel et en tant que protecteur du
Maroc ;

Dire et juger, tant en présence qu’en l'absence dudit Gou-
vernement, et après tels délais que, sous réserve d'accord entre

x

les Parties, il appartiendra à la Cour de fixer:

a) que l’accaparement des phosphates marocains effectué par
étapes, de 1920 à 1934, au profit d'intérêts français est contraire
aux obligations internationales du Maroc et de la France, et
qu'il doit être annulé de ce chef avec toutes les conséquences
qui en découlent ;

b) subsidiairement, que la décision du Service des Mines en
date du 8 janvier 1925, et le déni de justice qui l’a suivie, sont
incompatibles avec l'obligation internationale incombant au
Maroc et à la France de respecter les droits acquis par la
Société italienne Minieve e Fosfati; qu’il est partant du devoir
des autorités du Protectorat de reconnaître la qualité d’inven-
teur en faveur de ladite société et de mettre sans délai en
adjudication les gîtes auxquels se réfèrent ses permis ;

c) plus subsidiairement, qu’une juste indemnité d’expropria-
tion doit être payée, d’après les critères que la Cour voudra
16 A/B 74. — PHOSPHATES DU MAROC

fixer en tenant compte des énormes revenus de l’Office chéri-
fien des Phosphates;

d) qu'une réparation pécuniaire supplémentaire est due, soit
pour les pertes et les dommages qui ne sont pas couverts par la
réparation principale prévue sub a), soit, en tout cas, pour les
dépenses occasionnées à la société intéressée par la défense de
ses droits antérieurement à la présente requête. »

A la date du 30 mars 1936, la requête du Gouvernement italien
a été notifiée au Gouvernement francais; le 8 avril 1936, elle a
fait l’objet des communications visées aux articles 40 du Statut et
34 du Règlement. En outre, le 23 mai 1936, le Greffer avertit,
conformément aux articles 63 du Statut et 66 du Règlement, les
États-Unis d'Amérique, la Belgique, la Grande-Bretagne, l'Espagne,
les Pays-Bas, le Portugal et la Suède, Parties à l’Acte général
d'Algésiras du 7 avril 1906, certaines de ces Puissances ayant en
outre adhéré à la Convention franco-allemande relative au Maroc du
4 novembre I9II.

Par ordonnance du 18 juin 1936, la Cour a fixé au 15 juillet
1936 le délai imparti au Gouvernement italien pour la présentation
de son Mémoire dans l'affaire ; elle a également fixé le délai afférent
au dépôt du Contre-Mémoire du Gouvernement français. Ce dernier
délai a été prorogé au 17 décembre 1936 par une ordonnance rendue
par le Président de la Cour à la date du 30 septembre 1936.

Dans son Mémoire, présenté dans le délai fixé ainsi qu'il est dit
ci-dessus, le Gouvernement italien a confirmé les conclusions for-
mulées dans la requête.

Dans le délai prévu pour le dépôt du Contre-Mémoire, le Gouverne-
ment français a déposé une pièce intitulée: « Phosphates du Maroc.
Exceptions préliminaires présentées au nom du Gouvernement de la
République francaise. » Dans cette piéce, il a formulé les exceptions
et la conclusion suivantes :

« Plaise à la Cour,

Attendu que le Gouvernement royal d'Italie n’a pas fait
connaître l’objet de sa demande dans des conditions de préci-
sion et de clarté correspondant aux exigences d’une bonne admi-
nistration de la justice et aux prescriptions de l’article 32, alinéa 2,
et de l’article 42 du Règlement de la Cour,

Qu'en particulier, il n’a pas expliqué ce qu’il entend obtenir
en demandant que l’accaparement des phosphates soit annulé
avec toutes les conséquences qui en découlent ;

Attendu que le Gouvernement royal d'Italie n’a pas claire-
ment expliqué le titre de compétence de la Cour, sur lequel il
entend s'appuyer pour saisir celle-ci par voie de requête et que,
par là, il ne s’est pas suffisamment conformé à l’article 32 du
Règlement de la Cour,

Qu’en particulier, il ne s’est aucunement attaché à faire appa-
raître si, et comment, les diverses parties de sa demande ren-
trent dans les prévisions de l’article 36, alinéa 2, du Statut de
la Cour et des déclarations des deux Gouvernements acceptant
la juridiction obligatoire de la Cour ;

Io
AT

A/B 74. —- PHOSPHATES DU MAROC

Attendu que le Gouvernement royal d’Italie, agissant en
l’éspèce comme protecteur de ses nationaux, avait le devoir
d'établir, à la satisfaction de la Cour et conformément aux
exigences du droit international, le caractère national de la
réclamation concernant la Société Mimere e Fosfatt,

Que, loin de le faire, le Gouvernement royal d’Italie n’a
fourni 4 cet égard que des renseignements insuffisants, sans
tenter de combler les lacunes ou d’expliquer les contradictions
qui apparaissent a la lecture des documents par lui produits,

Que, de son côté, le Gouvernement de la République fran-
çaise a soumis à l'attention de la Cour des faits qui, pour le
moins, font surgir des doutes sur le caractére italien de ladite
réclamation,

Qu’en particulier le Gouvernement royal d’Italie n’a pas fourni
d'explications et preuves suffisantes touchant la date des ces-
sions consenties par les sieurs Busset et Frier Deruis, les béné-
ficiaires de ces cessions, le rôle joué par le sieur Tassara, la
transmission alléguée à la Société Miniere e Fosfati et le carac-
tère de cette société, la cession à une société américaine et la
résiliation de ladite cession ;

En ce qui concerne la partie de la requête qui vise le prétendu
accaparement illicite des phosphates : |

Attendu que cette question n’a fait l'objet d’aucun examen
par la voie diplomiatique et qu’en conséquence elle ne saurait
être déférée à la Cour par voie de requête sur la base des
déclarations par lesquelles la France et l'Italie ont accepté la
juridiction obligatoire de la Cour ;

En ce qui concerne la partie de la requéte qui vise la récla-
mation de la Société Miniere e Fosfati :

Attendu qu'un recours est ouvert à ladite société devant les
tribunaux civils du Protectorat statuant en matière adminis-
trative et que ce recours n’a pas été épuisé, ni même tenté,

Que, dès lors, il y a lieu de faire application en l'espèce de la
règle qui subordonne la réclamation diplomatique et, par voie
de conséquence, la requête à la Cour sur la base de l’article 36,
alinéa 2, du Statut, à l’épuisement des recours internes, aucune
circonstance de la cause n’autorisant à déroger à ladite règle ;

Pour l’ensemble de la requête :

Attendu que le différend dont le Gouvernement royal d’Italie
a saisi la Cour s’est élevé au sujet de situations et de faits
antérieurs au 7 septembre 1931 et que, dès lors, il échappe à la
juridiction obligatoire de la Cour telle qu'elle est fixée, entre la
France et l'Italie, par les déclarations émanant, à cet égard,
des deux Gouvernements ;

Pour ces motifs et tous autres qui pourraient être présentés
ou que la Cour jugerait à propos d’y ajouter ou substituer,

Dire et juger que la requête présentée le 30 mars 1936 par
le Gouvernement royal d'Italie est irrecevable. »
18 A/B 74. — PHOSPHATES DU MAROC

Au vu de cette pièce, le Président de la Cour a rendu, le 18 décembre
1936, une ordonnance par laquelle, considérant que, aux termes de
Particle 62, alinéa 3, du Règlement de la Cour, la procédure sur le
fond était suspendue en l'espèce, il a imparti un délai au Gou-
vernement italien pour le dépôt d'un exposé écrit contenant ses
observations et conclusions sur les exceptions soulevées par le Gou-
vernement français. Ce délai a été prorogé au 15 juillet 1937 par une
ordonnance rendue le 13 avril 1937 par le Président de la Cour.

L’exposé écrit du Gouvernement italien, déposé dans le délai fixé,
a, en ce qui concerne les exceptions préliminaires, conclu dans les
termes suivants :

« Attendu que la requête du Gouvernement royal, complétée
par le Mémoire, est assez claire pour tous ceux qui n’ont pas
intérêt à ne pas la comprendre ; qu’en effet la Partie défende-
resse l’a tellement comprise que pas une question, voire pas
une allégation soutenue par le Gouvernement royal n’est restée
sans réponse dans le document qu’elle a déposé ; que les préten-
dues obscurités touchant l’objet de la demande sont artificieu-
sement créées pour les besoins de la cause; que le Gouverne-
ment royal estime avoir soumis à la Cour, dans des conditions
de précision et de clarté suffisantes, le différend surgi à l’occa-
sion de l’« accaparement » des phosphates marocains au profit
de la France sous le couvert de l’État protégé; que le mot
« accaparement » a été explicitement employé pour désigner la
série des actes accomplis, à ladite fin, de 1920 à 1934; que
c'est toute la série de ces actes qui, aux termes de la conclu-
sion principale de la requête, doit être annulée, non pas par la
Cour, mais par effet d’un arrêt déclaratoire de la Cour, avec
toutes les conséquences qui en découlent ; que ce dernier membre
de phrase a été ajouté pour marquer l'intégralité de la reven-
dication principale, qui, dans l'intention du Gouvernement
demandeur, s'étend a toutes les mesures constituant les suites
nécessaires ou le complément du monopole et de l’éviction des.
particuliers italiens, en particulier au cartel nord-africain, au sujet
duquel le Gouvernement royal n’était pas assez renseigné au
moment de la requête ; que les conclusions subsidiaires 6 et c,
formulées en conformité de la jurisprudence de la Cour, visent
les hypothèses qu'il plaise à la Cour ne retenir que la mainmise
illicite sur les droits appartenant à des Italiens, ou, graduelle-
ment, l’expropriation de ces mêmes droits; que la conclusion @
vise l'indemnité supplémentaire; que de telles conclusions,
éclaircies par le Mémoire, suffisent pour permettre au différend
de s'ouvrir, et rien n'empêche qu'elles reçoivent quelque préci-
sion ultérieure lors de la discussion de l'affaire au fond.

Attendu que le titre de compétence de la Cour est claire-
ment indiqué dans la requête; que ce titre consiste dans les:
déclarations d’adhésion de l’Italie et de la France à la disposi-
tion facultative de l’article 36, alinéa 2, du Statut de la Cour
permanente; qu'il ne fallait pas s'attacher particulièrement à.
faire apparaître si et comment les diverses parties de la demande:

12
T9

13

A/B 74. — PHOSPHATES DU MAROC

rentrent dans les prévisions dudit article et des déclarations des
deux Gouvernements, étant donné que les diverses parties de
la demande se rangent manifestement tantôt dans l’une tantôt
dans l’autre des catégories de différends prévues et qu’elles
concernent toutes ces catégories.

Attendu que le caractère italien de la réclamation est au-
dessus de toute tentative de déformation, ainsi qu'il est d’ail-
leurs prouvé par le fait que jamais la Partie défenderesse n’a
soulevé une objection à cet égard, durant les pourparlers diplo-
matiques préalables ; que dans ces conditions la Partie défende-
resse n’est nullement fondée à conclure à l'irrecevabilité de la
requête sans examen ; que la réalité et la date du transfert des
permis de Busset et Deruis à Tassara sont suffisamment prou-
vées par les lettres que ces trois messieurs adressèrent, à son
temps, au Service des Mines, et par le fait que le Service des
Mines a pris et donné acte de ce transfert; que M. Tassara,
ressortissant italien, était le gérant d’une association en parti-
cipation — dont l'existence n’a pas été cachée au Service des
Mines — formée presque exclusivement d’Italiens; qu'il n’y
avait, en effet, comme étrangers, que MM. Colle-Deudon et Levy;
que, l’association en participation ne donnant pas lieu à une
personne juridique, c’est la nationalité du gérant — Tassara —
qui est décisive ; qu'en tout cas une association formée à Gênes,
en conformité de la loi italienne, sous contrôle italien, et par
une majorité prépondérante d’Italiens, ne saurait être qu’ita-
lienne ; que les transferts successifs de M. Tassara à M. de
Gennaro Musti et de M. de Gennaro Musti à la Société ano-
nyme Miniere e Fosfati laissérent les permis toujours entre
mains italiennes ; que l'unique circonstance susceptible de jus-
tifier quelque doute est la cession d’une partie des permis à
l'American and Moroccan Phosphate Corporation; que, toutefois,
rien ne saurait découler de ce fait en faveur des conclusions
de la Partie défenderesse ; qu’en effet, une partie des permis est
restée en possession de la société italienne, ce qui suffit à rendre
recevable la requête du Gouvernement royal dans toutes ses
conclusions ; que la cession n’a pas tardé à être résiliée ; qu’au
surplus, l'attitude intransigeante du Gouvernement de la Répu-
blique ayant placé la société américaine dans l’impossibilité de
verser même des acomptes sur le prix de la cession, la société
italienne a toujours gardé un intérêt juridique appréciable à la
bonne issue de l’affaire, intérêt qui est un support suffisant pour
que la réclamation du Gouvernement royal s’étende à la tota-
lité des permis.

Attendu que les négociations diplomatiques préalables ont
embrassé tout entière la controverse soumise à la Cour; qu’en
affirmant le contraire, en ce qui concerne les mesures d'ordre
général établissant et organisant le monopole des phosphates et
le cartel nord-africain, la Partie défenderesse oublie les clairs
avertissements que lui ont donnés les intéressés, l’ambassade
italienne et l’agent du Gouvernement royal; qu’elle oublie, en
outre, les démarches qu’elle a essayé de faire à Rome et deux
notes remises l’une à M. Laval lors de son voyage à Rome, et
Yautre au Quai d'Orsay par l’ambassadeur d’Italie.
20 A/B 74. — PHOSPHATES DU MAROC

Attendu que la règle de l’épuisement préalable des voies de
recours internes ne s'impose pas en l'espèce, étant donné que
la Partie défenderesse a nettement refusé le recours gracieux
et prétend se prévaloir des lacunes de l’organisation judiciaire
marocaine, qui n'offre aucun remède adéquat à l'encontre des
décisions administratives adoptées dans l’exercice du pouvoir
discrétionnaire et entachées de détournement de pouvoir ; que
vainement la Partie défenderesse s’est appliquée à démontrer
que la décision du Service des Mines concernant la nouveauté
et l’exploitabilité des gîtes ne relevait que de la compétence
liée de l'Administration ; et vainement encore elle voudrait faire
croire qu’il ne pourrait s’agir en l'espèce que d’une simple erreur
de fait ; que toutes les affirmations contenues dans le document
adverse à propos de ces deux aspects de la controverse négli-
gent la réalité et s’éloignent des enseignements les plus sûrs de
la doctrine française.

Attendu que les faits et les situations au sujet desquels s’est
élevé le différend ne sont pas antérieurs à la date à laquelle
est entrée en vigueur l’acceptation de la juridiction de la Cour
dans les rapports entre les deux États; qu’en effet la controverse
porte tantôt sur des faits qui se sont matériellement vérifiés
après la date susindiquée, tantôt sur des situations perma-
nentes qui sont même une réalité actuelle ; qu’en outre ces faits
et situations donnent lieu dans leur ensemble à un fait illicite
continué et progressif (l’accaparement des phosphates) qui tombe
sous le coup de la juridiction obligatoire à un double titre: en
tant qu’il s'est perfectionné à une date postérieure à celle qui
est décisive et qu'il entraîne une situation de plus vaste portée
qui continue à violer, même aujourd’hui, la loi internationale.

Pour ces motifs et tous autres qui pourraient être présentés
ou que la Cour jugerait à propos d’y ajouter ou substituer,

Dire et juger que la requête présentée le 30 mars 1936 par
le Gouvernement royal d'Italie est recevable dans sa totalité. »

Par ordonnance du 20 septembre 1937, la Cour, sur demande de
l’agent du Gouvernement français, a autorisé celui-ci, conformément
à l'article 62, alinéa 4, du Règlement, à présenter, dans un délai
expirant le 17 novembre 1937, une réponse écrite aux observations
et conclusions qui figuraient dans l’exposé du Gouvernement italien ;
la Cour a également réservé, pour une ordonnance à rendre ulté-
rieurement, la fixation d’un délai afférent au dépôt, par l’agent du
Gouvernement italien, d'observations écrites visant ladite réponse.

La Réponse du Gouvernement français a été déposée dans le délai
fixé.

Sur demande de l’agent du Gouvernement italien, le Président de
la Cour a fixé, par une ordonnance réndue le 8 décembre 1937, au
21 février 1938 le délai pour le dépôt, par ledit agent, de ses Obser-
vations écrites visant la Réponse du Gouvernement français.

14
27 A/B 74. — PHOSPHATES DU MAROC

Les Nouvelles Observations écrites du Gouvernement italien ont
été dûment déposées le 21 février 1938; en conséquence, c’est à
cette date que l'affaire s’est trouvée en état en ce qui concerne les
exceptions soulevées par le Gouvernement français.

Au cours des audiences publiques tenues les 2, 3, 4, 5, 6, 10, II,
12, 13, 14 et 16 mai 1938, la Cour a entendu:

pour la France, M. Basdevant, agent, et Me Lémonon, agent-
adjoint,

et pour l’Italie, M. Montagna, agent, et M. Ago, conseil.

Les conclusions énoncées dans les piéces de la procédure écrite
n'ont pas été, de part ou d’autre, modifiées substantiellement au
cours de la procédure orale.

Des documents justificatifs ont été déposés au nom de chacune
des Parties 1,

C'est en cet état de la procédure que la Cour est appelée à sta-
tuer sur les exceptions préliminaires présentées par le Gouvernement
français.

+
* *

Les faits et circonstances qui sont à l’origine du différend entre
Vitalie et la France sont relatés dans la requête du Gouverne-
ment italien. Sans se prononcer aucunement sur les divergences
de vues auxquelles ces faits et circonstances donnent lieu entre
les Parties, la Cour peut, en renvoyant à cet exposé, se borner
à n’en retenir, aux fins du présent arrêt limité à l’examen de
sa juridiction, que ceux dont la réalité et la date ne sont pas

contestées.

*
* *

Le Gouvernement français a d’abord attiré l’attention de la Cour
sur certaines obscurités concernant l’objet de la demande. La
Cour estime que les précisions qui ont été apportées au cours de
la procédure écrite et de la procédure orale lui permettent de se
former une idée suffisamment claire de l’objet de la demande
contenue dans la requête du Gouvernement italien.

Parmi les exceptions préliminaires opposées par le Gouverne-
ment français à la recevabilité de la requête, il en est une qui,
pour l’ensemble de la requête, conteste la juridiction obligatoire
de la Cour telle qu’elle a été fixée entre la France et l'Italie par
les déclarations émanant à cet égard des deux Gouvernements.

Le premier devoir de la Cour est donc de statuer sur cette
exception aux fins de vérifier le fondement de sa juridiction.

La déclaration portant acceptation par la France de la juri-
diction obligatoire de la Cour, déclaration dont l'instrument de
ratification a été déposé le 25 avril 1931, est ainsi congue:

1 Voir bordereau à l’annexe.

15
22 A/B 74. — PHOSPHATES DU MAROC

« Au nom du Gouvernement de la République française, je
déclare, sous réserve de ratification, reconnaître comme obliga-
toire de plein droit et sans convention spéciale vis-à-vis des
autres Membres ou États qui acceptent la même obligation, la
juridiction de la Cour, conformément à l’article 36, paragraphe 2,
du Statut de ladite Cour, pour une durée de cinq années, sur
tous les différends qui s’éléveraient après la ratification de la
présente déclaration au sujet des situations ou des faits posté-
rieurs à cette ratification, et qui n'auraient pu être réglés par
une procédure de conciliation, ou par le Conseil, aux termes de
l’article 15, alinéa 6, du Pacte, sous réserve du cas où les Par-
ties seraient convenues ou conviendraient d’avoir recours à un
autre mode de règlement arbitral. Cette déclaration remplace la
déclaration du 2 octobre 1924 devenue caduque. » ~

Le Gouvernement français fonde son exception sur les termes
suivants de sa déclaration: « ..... sur tous les différends qui
s’éléveraient après la ratification de la présente déclaration au
sujet des situations ou des faits postérieurs à cette ratification ».

Il soutient que le différend dont le Gouvernement royal
- d'Italie a saisi la Cour s’est élevé au sujet de situations et de
faits qui ne rentrent pas dans ces termes.

La déclaration portant acceptation par l'Italie de la juridic-
tion obligatoire de la Cour, dont l'instrument de ratification a
été déposé le 7 septembre 1931, est ainsi conçue:

« Le Gouvernement de l'Italie déclare reconnaître comme obli-
gatoire de plein droit, vis-à-vis de tout autre Membre ou État
acceptant la même obligation, et pour la durée de cinq ans,
sous réserve de tout moyen de solution prévu par une conven-
tion spéciale, et dans le cas où une solution par la voie diplo-
matique ou éventuellement par l’action du Conseil de la Société
des Nations n’interviendrait pas, la juridiction de la Cour sur
les catégories suivantes de différends d’ordre juridique, qui pour-
raient se vérifier après la ratification de la présente déclaration,
ayant pour objet: |

a) interprétation d’un traité;

5) tout point de droit international ;

c) la réalité de tout fait qui, s’il était établi, constituerait la

rupture d’une obligation internationale ;

a) la nature ou l'étendue de la réparation due pour la rup-

ture d’une obligation internationale. »

Cette déclaration ne porte pas la limitation qui concerne les
situations ou les faits au sujet desquels le différend s’est élevé
et qui se trouve dans la déclaration de la France, mais il est
reconnu que, par l'effet de la condition de réciprocité, inscrite au
paragraphe 2 de l’article 36 du Statut de la Cour, cette limitation
fait droit entre les Parties.

Les termes de la déclaration française limitent ratione temporis
la portée de l’acceptation par la France de la juridiction obli-
gatoire de la Cour. Cette limitation est double. Elle concerne,

I6 -
23 A/B 74. — PHOSPHATES DU MAROC

en premier lieu, la date 4 laquelle s’éléve le différend lui-méme.
Ce point n’est pas l’objet de l'exception présentée par le Gouver-
nement francais; en fait, celui-ci ne conteste pas que le diffé-
rend s’est élevé après la ratification de la déclaration. Il n’y
a donc pas lieu de s’y arrêter.

La deuxième limitation contenue dans la déclaration a trait
à la date des situations ou des faits au sujet desquels le diffé-
rend s'élève. C’est de cette limitation que se prévaut le Gouver-
nement français pour soutenir que, les situations et les faits
dont procède le différend actuel étant antérieurs à la date de
son acceptation de la juridiction obligatoire — date ci-après
désignée sous le terme « date critique » —, la requête du
Gouvernement italien est irrecevable.

Cette manière de voir est contestée par le Gouvernement
italien, qui soutient que le différend procède d'éléments posté-
rieurs à l'acceptation de la juridiction obligatoire par la France,
soit que certains faits, considérés isolément, constituent par eux-
mêmes des faits illicites internationaux, matériellement accom-
plis après la date critique, soit que, mis en rapport avec des faits.
antérieurs auxquels ils sont intimement unis, ils constituent
dans leur ensemble un seul fait illicite continué et progressif,
qui n'est arrivé à sa perfection qu'après la date critique, soit
enfin que certains faits, bien que réalisés à une époque anté-
rieure à la date critique, aient donné naissance à une situation
permanente contraire au droit international et qui s’est prolongée
au delà de cette date.

En présence de ces allégations, la Cour est appelée à inter-
préter les termes de la déclaration du Gouvernement français
qui sont à la base de son exception préliminaire et à recher-
cher si, par leur date, les situations ou les faits qui sont invo-
qués par le Gouvernement italien comme formant l'objet du
différend et engageant la responsabilité internationale de la
France tombent ou non sous le coup de la limitation apportée
par le Gouvernement français à son acceptation de la juridic-
tion obligatoire.

La déclaration, dont l’instrument de ratification a été déposé
par le Gouvernement français le 25 avril 1931, est un acte
unilatéral par lequel ce Gouvernement a accepté la juridiction
obligatoire de la Cour. La juridiction n'existe que dans les
termes où elle a été acceptée. Dans l'espèce, les termes qui
forment la base de l'exception ratione temporis présentée par le
Gouvernement français sont parfaitement clairs : \seuls relèvent
de la juridiction obligatoire les situations ou les faits posté-
rieurs à la date de la ratification au sujet desquels s’est élevé
le différend, c’est-à-dire ceux qui doivent être considérés comme
générateurs du différend. Dans ces conditions, il n’est pas néces-
saire de recourir à l'interprétation restrictive qui, dans le doute,
pourrait se recommander à l'égard d’une clause dont l'inter-

17
24 A/B 74. — PHOSPHATES DU MAROC

prétation ne saurait en aucun cas dépasser l’expression de la
volonté des Etats qui l'ont souscrite.

Si les termes qui expriment la limitation rafione temporis sont
clairs, intention qui les a dictés n’en apparaît pas moins bien.
établie: en la formulant, on a entendu enlever à l’acceptation
de la juridiction obligatoire tout effet rétroactif, soit pour éviter
de facon générale de réveiller des griefs anciens, soit pour
exclure la possibilité de voir déférés par requête à la Cour des.
situations ou des faits qui remontent à une époque où l'Etat
mis en cause ne serait pas à même de prévoir le recours dont
pourraient être l’objet ces faits et situations.

La déclaration française parle de situations ou de faits. La
Cour estime que l'emploi de ces deux termes correspond à la
volonté de l’État signataire d’embrasser dans une expression
aussi compréhensive que possible tous les éléments susceptibles
de donner naissance à un différend. Elle observe, d'autre part,
que, les deux termes « situations » et « faits » étant placés sur
la même ligne, la limitation ratione temporis leur est commune
et que de l’emploi de l’un ou de l’autre ne saurait résulter une
extension de la juridiction obligatoire. Les situations et les faits.
qui sont l’objet de la limitation rafione temporis doivent être
envisagés au double point de vue de leur date par rapport a la
ratification et de leur relation avec la naissance du différend.
Des situations ou des faits postérieurs à la ratification ne déter-
minent la juridiction obligatoire que si c’est a leur sujet que
s’est élevé le différend.

La tâche essentielle de la Cour est de vérifier ces conditions
dont dépend le bien ou le mal-fondé de l’exception présentée
par le Gouvernement français. L’antériorité ou la postériorité
d’une situation ou d’un fait par rapport à une certaine date
est une question d'espèce, tout comme constitue une question
d'espèce le point de savoir quels sont les situations ou les faits
au sujet desquels s’est élevé le différend. Pour résoudre ces
questions, il faut toutefois garder toujours présente à l'esprit
la volonté de l’État qui, n’ayant accepté la juridiction obliga-
toire que dans certaines limites, n’a entendu y soumettre que
les seuls différends qui sont réellement nés de situations ou de
faits postérieurs à son acceptation. On ne saurait reconnaître
une telle relation entre un différend et des éléments postérieurs
qui supposent l'existence ou qui ne comportent que la confir-
mation ou le simple développement de situations ou de faits
antérieurs, alors que ceux-ci constituent les véritables éléments
générateurs du différend.

C'est en tenant compte de ces considérations que la Cour
doit rechercher à présent si le différend qui forme l’objet de la

18
25 A/B 74. — PHOSPHATES DU MAROC

requéte du Gouvernement italien s’est élevé au sujet de situa-
tions ou de faits postérieurs à la date critique.

La détermination précise de cette date a été quelque peu
discutée entre les Parties. Le Gouvernement français l’a fixée
au 7 septembre 1931, date à laquelle sa déclaration, subordonnée
à la réciprocité, est devenue opérante envers l'Italie par le dépôt
de l'instrument de la ratification de cet Etat, tandis que le
Gouvernement italien s’est prononcé pour la date du dépôt de
l'instrument de la ratification française, soit le 25 avril 1931,
en faisant valoir que la limitation ratione temporis ne figure
que dans la déclaration de la France. La date indiquée par
l’un ou par l’autre des Gouvernements ne saurait modifier
d'aucune manière les conclusions auxquelles la Cour est arrivée.
Elle estime donc n’avoir pas à se prononcer sur ce point.

L'objet du différend a été présenté par le Gouvernement
italien sous deux aspects distincts. L'aspect général visé sous la
conclusion a) de la requête concerne ce que ce Gouvernement
a désigné sous l'expression « accaparement des phosphates maro-
cains », C'est-à-dire un ensemble d’« agissements » présenté
comme contraire aux obligations internationales du Maroc et de
la France: dahirs des 27 janvier et 21 août 1920 ; éviction des
ressortissants italiens considérée ici comme un élément ou comme
une manifestation de la politique d’accaparement ; participation
de l'Administration marocaine au cartel phosphatier nord-afri-
cain. Ce dernier grief, non mentionné dans la requête, n'a été
formulé que dans les documents subséquents.

L'aspect plus limité du différend visé subsidiairement sous la
conclusion 6) de la requête a trait à la décision du 8 janvier
1925, par laquelle le Service des Mines a rejeté la demande de
M. Tassara, et au prétendu déni de justice opposé à lui-même
et à ses successeurs: actes également visés sous le vocable
général d’« accaparement des phosphates », mais présentés dans
cette conclusion 6) comme contraires à l'obligation internatio-
nale de respecter les droits acquis des ressortissants italiens.

I. — Ce que le Gouvernement italien désigne sous l’expres-
sion « accaparement des phosphates marocains » a constam-
ment été présenté par lui comme un régime institué par les
dahirs de 1920 qui, en réservant au Maghzen la recherche et
l'exploitation des phosphates, ont établi un monopole contraire
aux obligations internationales du Maroc et de la France. Ce
régime, étant toujours en vigueur, constituerait, selon lui, une
situation postérieure à la date critique ; elle serait soumise à ce
titre à la juridiction obligatoire de la Cour.

_La Cour ne saurait admettre cette manière de voir. La situa-
tion dénoncée par le Gouvernement italien comme illicite est un

19
26 A/B 74. — PHOSPHATES DU MAROC

état de droit qui est né de la législation de 1920. Elle ne peut,
au point de vue de la critique qui en est faite, être isolée de
la législation dont elle est issue. L’incompatibilité prétendue du
régime du monopole avec les obligations internationales du
Maroc et de la France est un grief qui s'adresse avant tout
aux dahirs de 1920 qui l'ont institué. Si, en létablissant, le
Maroc et la France ont violé le régime conventionnel de l’Acte
général d’Algésiras du 7 avril 1906 et de la Convention franco-
allemande du 4 novembre 19117, cette violation procède des dahirs
de 1920. C’est dans ces dahirs qu'il faut voir les faits essen-
tiels constitutifs du prétendu accaparement et, par conséquent,
les véritables faits générateurs du différend relatif à cet acca-
parement. Or, ces dahirs sont des « faits » qui, par leur date,
échappent à la juridiction de la. Cour.

Le Gouvernement italien a tenté néanmoins d'attirer le grief
d’accaparement sous la juridiction obligatoire de la Cour en
présentant Vaccaparement comme un fait illicite continué et
progressif, qui n’aurait trouvé sa perfection que dans certains
actes postérieurs à la date critique: un déni de justice qui
aurait été opposé à M. Tassara et à ses successeurs en 1931-1033
et la participation de l’Administration phosphatière marocaine
au cartel nord-africain des phosphates en 1933-1934.

La Cour exposera plus loin son opinion au sujet du prétendu
déni de justice. Quant à la participation de l’Administration
marocaine des phosphates au cartel phosphatier, la Cour a
observé déjà qu'il s’agit là d’un élément qui n’a pas été men-
tionné comme objet du différend dans la requête introductive
d'instance ; indiqué dans le Mémoire du Gouvernement italien
à un point de vue surtout historique, il a finalement été décrit,
dans les écritures subséquentes du Gouvernement italien, comme
le point culminant de la politique d’accaparement.

Il y a lieu de remarquer que ni la formation du cartel phos-
phatier ni la participation à ce cartel de Administration maro-
caine des phosphates n’ont été présentées par le Gouvernement
italien comme des faits qui formeraient en eux-mêmes et à eux
seuls l’objet d'un différend quelconque entre l'Italie et la France.
La participation au cartel phosphatier est présentée comme
faisant partie de l’accaparement des phosphates: elle en consti-
tuerait le terme final et le couronnement. Dans le délit continué
et progressif que constitueraient les actes successifs du Gouver-
nement français, elle marquerait le moment où le dessein délic-
tueux qui les a déterminés se serait trouvé pleinement réalisé.
A ce titre et par sa date, elle entraînerait à sa suite tous les
« agissements » de l'Administration chérifienne et du Gouverne-

20
ae

27 A/B 74. — PHOSPHATES DU MAROC

ment francais depuis 1920, ce qui autoriserait à les déférer
dans leur ensemble à la juridiction obligatoire de la Cour.

La Cour ne peut admettre l’existence du lien que la thèse du
Gouvernement italien tend à établir ainsi entre le cartel phos-
phatier et le prétendu accaparement des phosphates. L'objet du
différend entre le Gouvernement italien et le Gouvernement
français est l’atteinte prétendue portée par le monopole au
régime de liberté économique sans aucune inégalité, que le
Gouvernement italien considére comme imposé par les accords
conventionnels en vigueur. La participation de l’Administration
marocaine au cartel n’a pas eu pour effet de soustraire les phos-
phates à ce régime. Elle n’a modifié aucunement l’état de choses
créé à cet égard depuis 1920 par le monopole qui, seul, pour-
rait être mis en discussion à ce propos. Le monopole a pu
permettre la participation au cartel; mais celle-ci n’affecte en
rien la légalité ou Villégalité du monopole.

II. — Envisagé sous son aspect plus limité, visé sous la
conclusion 6) de la requête introductive d'instance, le différend
entre les deux Gouvernements a trait 4 la prétendue éviction
de certains ressortissants italiens, éviction qui résulterait de la
décision du Service des Mines en date du 8 janvier 1925 et du
déni de justice qui l’aurait suivie, faits présentés comme incom-
patibles avec l'obligation internationale incombant au Maroc et
à la France de respecter les droits acquis.

Le Gouvernement italien ne conteste pas que la prétendue
éviction de M. Tassara est bien l'effet de la décision du Service
des Mines de 1925, et c’est pourquoi il en poursuit l'annulation
et la réintégration des ayants droit de M. Tassara dans la situa-
tion dont celui-ci aurait été illégalement privé.

Par sa date, cette décision du Service des Mines échappe à
la juridiction de la Cour. Le Gouvernement italien a voulu se
soustraire à cette conclusion en présentant l’éviction de M. Tassara
et de ses ayants droit comme ne s'étant réalisée pleinement
qu'à une époque postérieure à la date critique. Selon lui, la
- décision de 1925 n'aurait constitué qu’une violation encore
imparfaite du droit international; seuls certains actes posté-
rieurs à la date critique auraient rendu cette violation parfaite,
par le refus définitif de tout redressement de la situation créée
en 1925, et donné naissance au différend entre les deux Gouver-
nements. |

A cette fin, le Gouvernement italien s’est prévalu surtout
d’une note du ministère des Affaires étrangères de France à

al
28 A/B 74. — PHOSPHATES DU MAROC

Vambassade d'Italie, du 28 janvier 1933, et d’une lettre du même
jour, adressée par ce ministère à M. de Gennaro Musti, note et
lettre dans lesquelles il a voulu voir à la fois une interprétation
officielle des prétendus droits acquis des ressortissants italiens,
contraire aux obligations internationales de la France, et une
confirmation du déni de justice déjà opposé aux intéressés par
le refus de recours gracieux.

Il est impossible de trouver dans les énonciations contenues
dans ces documents un fait nouveau qui aurait donné naissance
au différend actuel entre la France et l'Italie. Cet échange de
vues ne représente qu’une phase de la discussion qui s'était
élevée entre les ayants droit de M. Tassara et le Gouvernement
français, discussion dans laquelle, jusqu’à la date du 16 juin
1933, le Gouvernement italien s’est borné à prêter ses bons
offices. De même, le refus d'accéder à la demande de soumettre
le litige à des juges extraordinaires n’est que le refus de régler
ce même litige d’une certaine manière, et il n’a pas été prétendu
par le Gouvernement italien que ce refus, considéré en sot, consti-
tue un fait illicite international, générateur d’un différend nouveau.

Dans le prétendu déni de justice allégué par le Gouverne-
ment italien, la Cour ne peut pas voir un élément générateur
du différend actuel. Dans sa requête, le Gouvernement italien a
présenté la décision du Service des Mines comme un fait illicite
international, parce que cette décision aurait été inspirée par la
volonté d’écarter la mainmise étrangère, et qu’elle constituerait
de ce chef une violation des droits acquis placés sous la sauve-
garde des conventions internationales. S’il en était ainsi, c’est
dans cette décision qu’il faudrait voir la violation déjà parfaite
du droit international, violation qui engagerait par elle-même
et immédiatement la responsabilité internationale. S'agissant
d’un acte imputable à l'État et décrit comme contraire aux droits
conventionnels d’un autre Etat, la responsabilité internationale
s’établirait directement dans le plan des relations entre ces
Etats. En pareil cas, le prétendu déni de justice constitué, soit
par une carence de l’organisation judiciaire, soit par le refus de
recours administratifs ou extraordinaires destinés à y suppléer,
ne peut que laisser subsister le fait illicite. Il n’exerce aucune
influence ni sur sa consommation, ni sur la responsabilité qui
en dérive.

Quant a la thèse selon laquelle l’« état de spoliation » de
M. Tassara et de ses ayants droit constituerait une situation
illicite permanente qui, bien que née de la décision du Service
des Mines, se serait maintenue à une époque postérieure à la
date critique par l'effet du déni de justice opposé aux intéressés,
la Cour peut se borner à rappeler le principe qu’elle a formulé
plus haut : le grief de déni de justice ne saurait être séparé de
la critique que le Gouvernement italien entend faire de la décision

22
29 A/B 74. — PHOSPHATES DU MAROC

du Service des Mines intervenue le 8 janvier 1925, puisque
le déni ne saurait être considéré comme établi par la Cour
qu'après que celle-ci aurait constaté au préalable la réalité des
droits des particuliers qui se seraient vu refuser la protection
judiciaire. Cette constatation, ellé ne pourrait la faire sans
mettre en cause la décision du Service des Mines de 1925. Il
en résulte que. l'examen du bien-fondé de ce grief ne pourrait
être entrepris sans. étendre la juridiction de la Cour à un fait
qui, en raison de sa date, n’y est pas soumis. :

Ainsi, à quelque point de vue que l’on se place, c’est toujours
la décision du Service des Mines du 8 janvier 1925 qui, dans
cette question de l’éviction des ressortissants italiens, apparaît
comme le fait au sujet duquel s’est élevé le différend.

: En conclusion, la Cour est amenée à constater que le diffé-
rend qui lui a été soumis par le Gouvernement italien, soit
qu'on l’envisage sous son aspect général constitué par le prétendu
accaparement des phosphates marocains, soit qu'on le considère
sous l’aspect plus limité que représente la réclamation des ressor-
tissants italiens, ne s’est pas élevé au sujet de situations ou de
‘ faits postérieurs à la ratification de l'acceptation par la France
de la juridiction obligatoire, et qu’en conséquence elle n'a pas
juridiction pour statuer sur ce différend.

La Cour étant arrivée à cette conclusion, il ne lui appartient
pas de statuer sur les autres exceptions présentées par le Gouver-
nement français.

PAR CES MOTIFS,
La Cour,
par onze voix contre une,

décide : la requête présentée le 30 mars 1936 par le Gouver-
nement italien n’est pas recevable.

Le présent arrêt a été rédigé en français et en anglais, le
texte français faisant foi.

23
30 A/B 74. — PHOSPHATES DU MAROC

Fait au Palais de la Paix, à La Haye, le quatorze juin mil neuf
cent trente-huit, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement de la République française et
au Gouvernement royal d'Italie.

Le Président de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) J. Lopez OLIVAN.

Le jonkheer van EysinGa, déclarant ne pouvoir se rallier a
Varrét rendu par la Cour, et se prévalant du droit que lui
confère l'article 57 du Statut, joint à l'arrêt l'exposé suivant
de son opinion individuelle.

M. CHENG Tren-Hsi, tout en se déclarant d'accord sur le
dispositif, a joint l'exposé de son opinion individuelle sur certains
motifs de l'arrêt.

(Paraphé) J. G. G.
(Paraphé) J. L. O.

24
